                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA
  United States of America
                                                            CASE NO. 8:19CR365
                       Plaintiff,
        vs.                                                  SUBMISSION OF THE
                                                        DETERMINATION OF DETENTION
  Walter Rivas-Molina                                           OR RELEASE

                       Defendant.

Defendant states to the Court as follows:
       (1)     I understand that the Court must determine whether I should be detained or
released, pending future judicial proceedings.
       (2)     I have discussed with my attorney my right to present evidence and make argument
on this determination. All the questions I have concerning that right have been answered. I
understand that by not requesting a hearing to present evidence and make argument, the Court will
make the determination based upon the information within the Court’s record.
       (3)     At this time, I wish to give up my right to present evidence and make argument on
the determination of detention or release and submit the matter to the Court.

       vJalt 2,       (Ji, Uts
____________________________________                 ____________________________________
                                                        12/18/19
Defendant                                            Date


    '11L~           a.fl-r--
_____________________________________
Attorney for Defendant
                                                     ____________________________________
                                                     Date
                                                          12/18/19



                                            ORDER
       IT IS ORDERED that Defendant’s Submission of the Determination of Detention or
Release is hereby accepted, and a separate order will be issued concerning detention or release.


       DATED this 18th day of December, 2019.

                                                     BY THE COURT:

                                                     ____________________________________
                                                     MAGISTRATE JUDGE
                                                     UNITED STATES DISTRICT COURT
